Citation Nr: 1754747	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD), to include depression.  

2.  Entitlement to a total disability rating based on individual unemployment (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial 10 percent disability rating for PTSD, to include depression, effective May 4, 2006.  The Veteran filed a notice of disagreement (NOD) for the rating decision in May 2011.  The RO issued a new rating decision in June 2013, increasing the Veteran's disability rating to 30 percent, effective May 4, 2006.  The Veteran filed a June 2013 NOD for this rating decision.  A statement of the case (SOC) was issued in November 2013, and the Veteran perfected his appeal in December 2013.  

In addition, the Veteran filed an Application for Increased Compensation Based on Unemployability in January 2014.  A rating decision was issued in May 2015, and the Veteran filed a NOD on June 2015.  A SOC was issued in August 2015, and the Veteran perfected his appeal in August 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has in occupational and social impairment with reduced reliability and productivity; but has not resulted in in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and has not resulted in total occupational and social impairment.

2.  The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating, but no higher, for PTSD, to include depression, have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2014.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations and obtained  adequate opinions regarding the severity of the Veteran's PTSD in June 2011 and August 2014.

Additional evidence, in the form of VA treatment records dated from 2015 to 2017, was associated with the claims file subsequent to the issuance of the most recent supplemental SOCs, dated October 2015.  This evidence was not accompanied by a waiver and has not yet been considered by the agency of original jurisdiction (AOJ).  However, a review of the treatment records reflects that the records did not provide information that would help substantiate the issues adjudicated herein.  The records do not provide relevant evidence that was not already in earlier records.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Initial Disability Ratings 

A.  Applicable Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)..  

B.  Rating Criteria and Analysis 

The Veteran's PTSD, to include depression, is currently evaluated as 30 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words 
"such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130. 

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of his treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  As such, the Veteran's PTSD and depression warrant a 50 percent rating for the entire appeal period.    

The Veteran's private treating records from 2006 to 2013 indicate consistent reports of panic attacks, nightmares, and flashbacks more than once a week.  The Veteran reported other symptoms on a regular basis including depressed mood, agitation, anger, intrusive thoughts, hypervigilance, and hallucinations.  The Veteran's GAF scores ranged from 30 to 45.  He reported suicidal thoughts in April 2006, August 2006, November 2006, June 2007, August 2007, November 2007, March 2008, and September 2008.  The Veteran also reported difficulty with memory and socialization, though on several visits he did report frequent socialization with family.  

The Veteran's private treating provider submitted letters summarizing the Veteran's impairments dated April 2006 and August 2015.  These letters indicate the Veteran experiences nightmares, flashbacks, and panic attacks multiple times a week, and has intrusive thoughts, startles easily, is hypervigilant, and experiences hallucinations.  The April 2006 letter stated the Veteran's working memory is 100 percent impaired, and assigned a GAF score of 30.  The August 2015 letter indicated that the Veteran's recent memory is severely impaired, so much so that he cannot remember what he reads and gets lost when traveling, and his working memory is 80 percent impaired.  The private physician assigned a GAF score of 40.  The physician stated that because of his service-connected PTSD, the Veteran is moderately compromised in his ability to sustain social relationships and is unable to sustain work relationships.  As such, the physician found the Veteran permanently and totally disabled and unemployable.  

The Veteran was admitted for inpatient treatment at Durham VA Medical Center for 12 days in October 2007 due to worsening depression and PTSD.  At admission, the Veteran's mental status examination indicated suicidal ideation with no specific plan and vague reports of homicidal ideation, visual, and auditory hallucinations.  His GAF score on admission was 41.  The Veteran also exhibited psychomotor retardation and constricted affect.  Prior to discharge, the Veteran denied homicidal or suicidal ideation, described his mood as "pretty fair," and demonstrated linear and goal directed thought process with fair insight and judgement.  

During his inpatient admission, the Veteran reported cognitive problems, including getting lost driving and inability to pay bills and manage his medication independently.  The Veteran was referred for cognitive testing.  October 2007 cognitive testing indicated multiple areas of cognitive impairment, including memory, executive functioning, and attention.  The physician stated that the Veteran's performance was potentially impacted by other factors and psychiatric causes for his condition were not as likely.  The Veteran was referred to neurology for possible dementia.  In April 2008 the Veteran was diagnosed with a cognitive impairment, not otherwise specified (NOS).  

The Veteran was again admitted for inpatient treatment for six days in April 2010.  On admission, the Veteran exhibited fleeting suicidal and homicidal ideation.  The Veteran reported decreased sleep and progressively worsening flashbacks related to his service, as well as some visual and auditory hallucinations.  His GAF score on admission was 35.  The Veteran was oriented with a logical and linear thought process, but exhibited constricted affected and appeared mildly paranoid.  Prior to discharge the Veteran had a brighter affect and denied suicidal and homicidal ideation and hallucinations. 

The Veteran has continued treatment with the VA Medical Center, but has not required any other inpatient admissions since 2010.  VA treating records since 2010 indicate continuing reports of nightmares, depressed mood, and passive suicidal ideation on some occasions, but with no active suicidal ideation or plan.  VA records from April 2012, May 2014, January 2015, May and June 2016, and March 2017 indicate clear and coherent or linear and goal directed thought process with fair-to-good insight and judgment.  

The record contains two initial VA PTSD examinations performed in May 2007 and June 2007.  In the May 2007 examination, the Veteran reported nightmares related to his service about once a week.  He reported he is anxious and tense, depressed mood, and loss of energy and interest.  He reported that it is hard for him to be around people, he does not trust people, and he is always on guard and paranoid around people.  During the examination, the Veteran's affect was depressed with psychomotor retardation and some anxiety.  The examiner assigned a GAF score of 51.

In the June 2007 examination, the Veteran reported similar symptoms of hyperarousal, panic, and sleep disturbance.  He described his current martial relationship as "indifferent" and attributed this to his physical problems.  He stated that he does not engage in his hobbies as often anymore because of physical problems, including back, knee, and hand pain.  During the examination, the Veteran's affect was constricted and he had trouble doing simple math or spelling, which the examiner states appeared more related to lack of basic academic skills rather than attention difficulty.  The examiner assigned a GAF score of 45.  

The Veteran was afforded a subsequent VA examination in June 2011.  The Veteran reported feeling down and reported auditory and visual hallucinations and panic attacks.  He also reported that he does not sleep very much and does not have any friends or trust anyone.  The mental status exam revealed a constricted affect, inability to complete serial 7s, and spell forwards and backwards.  The examiner identified that the Veteran was diagnosed with PTSD and major depression, but the examiner also noted the Veteran had a documented cognitive disorder.  The examiner assigned a GAF score of 55 considering PTSD, depressive disorder, and alcohol dependence, in remission.  However, the examiner noted that if the cognitive disorder were included, the Veteran's GAF score would likely fall within the 35-40 range.  The examiner stated that evaluating PTSD and depression alone, it is likely that the Veteran would have reduced reliability and productivity due to his symptoms.      

The Veteran was afforded an additional VA examination in February 2014.  The Veteran reported that he feels down, is a very nervous person, does not sleep well, has a bad temper, and experiences nightmares at least once or twice a month, hears noises and voices, and is hypervigilant in public.  However, the examiner noted that the Veteran contradicted himself multiple times during the session when discussing symptoms.  He reported being hypervigilant when in public, but also reported going to large stores and talking to people in the stores.  The Veteran reported he had an excellent relationship with his nephew and that he sees or talks to his grandchildren almost daily.  The Veteran also reported that this marriage had been good for the past couple of years and he experiences loving feelings for family members and does not generally feel distant or cut off from other people.  

The February 2014 examiner also noted that the Veteran was diagnosed with an unspecified cognitive disorder.  The examiner stated that the Veteran's symptoms of memory loss for names, directions, and events, as well as short and long term memory impairment could be attributed to the neurocognitive disorder.  The examiner stated that the Veteran's difficulty establishing and maintaining work and social relationships was attributable to PTSD, depression, and the neurocognitive disorder.  Overall, the examiner found that the Veteran's level of impairment was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupations tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  

The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

The Board finds the June 2011 and February 2014 VA examinations most probative as they considered the effect of the Veteran's cognitive impairment on his level of functioning.  The April 2006 and August 2015 private physician opinions did not consider the impact of the Veteran's cognitive disorder, specifically on the Veteran's memory impairment.  The February 2014 VA examiner attributed the Veteran's memory loss to the neurocognitive disorder, which is not service-connected.  As such, the private opinions are less probative in determining the level of impairment the Veteran has as a result of his service-connected disabilities.   

After a thorough review of the evidence, it appears that although the symptoms associated with the Veteran's service-connected psychiatric disabilities have fluctuated in severity to some degree through the appeal period, they most closely parallel the type of symptoms described in the criteria for the 50 percent disability rating for the entire appeal period.  The Veteran has exhibited occupational and social impairment with reduced reliability and productivity as a result of symptoms such as panic attacks, nightmares, difficulty sleeping, hypervigilance, and disturbances of mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran has presented with some symptoms described in the criteria for 70 percent disability rating, namely suicidal ideation, these symptoms have not caused occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking, or mood.  The Board does not consider only the psychiatric symptoms a Veteran experiences, but how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  As such, the mere presence of certain symptoms alone does not mandate a higher rating.  

The Veteran has been married for 27 years, and as he reported in his February 2014 examination, he has an excellent relationship with his nephew, and sees or talks to his grandchildren almost daily.  Despite the Veteran's reports of hallucinations, mental status examinations from the VA indicate linear thought process with good-to-fair insight and judgment.  Regarding occupational impairment, as noted by the February 2014 examiner, the Veteran discussed that he was primarily unable to work due to his non-service-connected medical problems related to his hands, feet, legs, and joints, and early-onset dementia.  

While the Veteran has presented with some symptoms described in the criteria for a 100 percent disability rating, these symptoms have not caused total occupational and social impairment.  Although the Veteran has presented with suicidal ideation, he has not been found to be in persistent danger of hurting himself.  The Veteran has reported hallucinations on some occasions, but not on a persistent basis.  As noted above, the Veteran has been married for 27 years and has reported a good relationship with his nephew.  Therefore, the record does not show total occupational and social impairment, as required for the 100 percent schedular rating.

Based on the foregoing evidence, the application of the 50 percent disability rating for the entire appeal period is warranted.  A preponderance of the evidence is, however, against the assignment for a 70 percent rating at any point during the appeal period.  38 U.S.C. § 5107(a).  

III.  Extraschedular 

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In determining whether a referral for extraschedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

All symptoms and the level of disability resulting from the Veteran's PTSD and depression are contemplated by the non-exhaustive criteria found in the rating schedule, including his reported nightmares, panic attacks, hypervigilance, suicidal ideation, depressed mood, and constricted affect.  Neither the Veteran, nor his representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate. As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, no further inquiry is required.  


III. TDIU 

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.34l, 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

PTSD, to include depression,  is the only disability of the Veteran for which service connection has been established.  After this decision, that disability will be evaluated as 50 percent disabling.  Therefore, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director of Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review").

The preponderance of the evidence is against a finding that the Veteran's service-connected PTSD, alone, precludes him from participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

The Veteran was awarded Social Security disability starting June 16, 2004.  However, disability was awarded based on a number of non-service-connected impairments in addition to PTSD, including lumbar degenerative disc disease, bilateral osteoarthritis of the knees, and obesity.  As such, the Social Security disability finding is not probative as to whether the Veteran's service-connected PTSD alone precludes him from participating in all forms of regular substantially gainful employment.  

In addition, the Veteran's private physician opinion that the he is permanently and totally disabled and unemployable is not probative as the physician did not consider the impact of the Veteran's non-service-connected disabilities on his ability to work.  Specifically, the physician noted significant impairment in memory, but did not discuss how the Veteran's non-service-connected cognitive impairment would contribute to these deficiencies.  

In his October 2013 application for TDIU, the Veteran reported that he last worked in November 2004 in housekeeping for RTI International.  The Veteran indicated that his PTSD prevents him from securing or following any substantially gainful occupation.  However, the Veteran made contradictory statements to VA examiners.  Specifically, the Veteran reported to the May 2007 examiner that he quit working because of his knees, feet, back, and high blood pressure and he reported to the February 2014 examiner that he was unable to work primarily because of his medical problems, including issues related to his feet, hands, legs, and joints, and early-onset dementia.  

The June 2011 VA examiner stated that the Veteran was currently unemployed predominantly due to medical problems.  The examiner stated the cognitive problems would also likely impair his occupational functioning, and that it is likely that his PTSD and depression, alone, would only cause some mild-to-moderate problems with his occupational functioning.  As discussed above, considering only PTSD and depression, the examiner stated that the Veteran would only have reduced reliability and productivity.  The Veteran told the February 2014 examiner that his PTSD affects his ability to work because he would be irritable and suspicious around other people.  The examiner stated that this could lead to occupational impairment if tasks involved interaction with people.  

Based on a review of the medical findings, the Board finds that there are other non-service-connected disabilities which appear to impact the Veteran's employability.  The record predominantly reflects that the Veteran stopped working as a result of his physical problems, and not due to his psychiatric impairments.  While the Veteran's service-connected PTSD and depression may impact negatively upon his employability, it does not preclude his participation in substantially gainful occupation.  While the June 2011 and February 2014 examiners stated that the Veteran's PTSD and depression might have some impact on his ability to work, neither examiner found that the Veteran's PTSD or depression precluded his ability to obtain and maintain substantially gainful employment.  

Given the evidence (summarized above) does not show impairment due to service-connected disability which would preclude a less stressful type of employment, the Board concludes that referral of this matter for extraschedular consideration is not indicated. 

The preponderance of the evidence is against this claim for entitlement to TDIU. Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.


ORDER

A rating of 50 percent, but no greater, for PTSD, to include depression, is granted for the entire period on appeal, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a TDIU is denied. 



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


